                      Case 4:19-cv-04975-PJH Document 56 Filed 09/10/19 Page 1 of 4
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                __________  DistrictofofCalifornia
                                                                         __________


                  State of California, et al.                    )
                             Plaintiff                           )
                                v.                               )      Case No.     4:19-cv-4975-PJH
         U.S. Dep't of Homeland Security, et al.                 )
                            Defendant                            )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Asian Americans Advancing Justice | AAJC, AALDEF, NWLC, and see appendix.                                     .


Date:          09/10/2019                                                                 /s/ Austin Joan Sutta
                                                                                            Attorney’s signature


                                                                                   Austin Joan Sutta (Bar No. 300425)
                                                                                        Printed name and bar number
                                                                                        Crowell & Moring, LLP
                                                                                   3 Embarcadero Center, 26th Floor
                                                                                      San Francisco, CA 94111

                                                                                                  Address

                                                                                          asutta@crowell.com
                                                                                              E-mail address

                                                                                             (415) 986-2800
                                                                                             Telephone number

                                                                                             (415) 986-2827
                                                                                               FAX number
                       Case 4:19-cv-04975-PJH Document 56 Filed 09/10/19 Page 2 of 4



                   1                           Appendix – List of 58 Other Amici
                   2                      9to5, National Association of Working Women

                   3                                 Anti-Defamation League

                   4                               Apna Ghar, Inc. (Our Home)

                   5                  Asian Americans Advancing Justice - Asian Law Caucus

                   6                        Asian Americans Advancing Justice-Atlanta

                   7                 The Asian & Latino Solidarity Alliance of Central Virginia

                   8                                  The Asian Law Alliance

                   9                    The Asian Pacific American Legal Resource Center

              10                                Asian Pacific Community in Action

              11                                Asian Pacific Development Center

              12                 The Association of Asian Pacific Community Health Organizations

              13                      The California Asian Pacific Islander Legislative Caucus

              14            The Center on Reproductive Rights and Justice at UC Berkeley School of Law

              15                         The Chicago Alliance Against Sexual Exploitation

              16                                Chinese-American Planning Council

              17                                  Chinese for Affirmative Action

              18                                  The Coalition on Human Needs

              19             The Colorado Organization for Latina Opportunity and Reproductive Rights

              20                       The Connecticut Women's Education and Legal Fund

              21                                            EMBARC

              22                                       End Rape on Campus

              23                                      Equal Rights Advocates

              24                        The Fred T. Korematsu Center for Law and Equality

              25                                             Girls Inc.

              26                              GLBTQ Legal Advocates & Defenders

              27                         If/When/How: Lawyering for Reproductive Justice

              28             In Our Own Voice: National Black Women’s Reproductive Justice Agenda
  C ROWELL
& M ORING LLP                                                             APPENDIX TO NOTICE OF APPEARANCE OF COUNSEL
ATTORNEYS AT LAW
                                                               -1-                              CASE NO. 4:19-CV-4975-PJH
                       Case 4:19-cv-04975-PJH Document 56 Filed 09/10/19 Page 3 of 4



                   1                                  In the Public Interest
                   2                         The Japanese American Citizens League
                   3                     KWH Law Center for Social Justice and Change
                   4                                 LatinoJustice PRLDEF
                   5                       The MinKwon Center for Community Action
                   6                         National Advocates for Pregnant Women
                   7              The National Korean American Service & Education Consortium
                   8                  The National Asian Pacific American Women’s Forum
                   9        The National Coalition for Asian Pacific Americans Community Development
              10                                       National Crittenton
              11                              The National Immigrant Justice Center
              12                       The National Immigrant Women’s Advocacy Project
              13                         The National Partnership for Women & Families
              14                                      Oasis Legal Services
              15                            OCA – Asian Pacific American Advocates
              16                         The Oklahoma Coalition for Reproductive Justice
              17                                          OneAmerica
              18                            Planned Parenthood Federation of America
              19                                     Population Connection
              20                             The Reproductive Health Access Project
              21                        Services, Immigrant Rights, and Education Network
              22                 Sexuality Information and Education Council of the United States
              23                        Sikh American Legal Defense and Education Fund
              24                            South Asian Americans Leading Together
              25                              Southeast Asia Resource Action Center
              26                                    Transgender Law Center
              27                                 The Union for Reform Judaism
              28              The Washington Lawyers’ Committee for Civil Rights and Urban Affairs
  C ROWELL
& M ORING LLP                                                           APPENDIX TO NOTICE OF APPEARANCE OF COUNSEL
ATTORNEYS AT LAW
                                                              -2-                             CASE NO. 4:19-CV-4975-PJH
                       Case 4:19-cv-04975-PJH Document 56 Filed 09/10/19 Page 4 of 4



                   1                The Women’s Bar Association of the State of New York
                   2                     The Women’s Law Center of Maryland, Inc.
                   3                           Women Lawyers On Guard Inc.
                   4

                   5

                   6

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                       APPENDIX TO NOTICE OF APPEARANCE OF COUNSEL
ATTORNEYS AT LAW
                                                           -3-                            CASE NO. 4:19-CV-4975-PJH
